Doster, C. J.
(dissenting). I dissent from the order discharging the petitioner, and dissent from all that has been said by Mr. Justice Allen in his opinion/ denying the power of the legislative committee to vin-\ dicate itself by an order of commitment. The prisoner’s contention in this case constitutes a striking instance of the latter-day tendency to minimize the power of the legislative branch of the government and extend and magnify that of the judiciary. It has become the fashion for persons unwilling to subject themselves to the wholesome provisions of legislative authority to rush to 'the courts with a plea of persecution, and, in the name of some theory of popular right, demand immunity from the restraint imposed. So frequently have the judges yielded to the importunities of this class, that the fact of this being a government of delegated legislative power is becoming obscured in the popular mind, and its place usurped by a fancy, nebulous and indistinct, but fast outlining and shaping itself, that the j udiciary is the final and supreme authority, sitting in censorship and correction over the other branches of government. “ Government by injunction,” “government by habeas corpus” and “government by the courts” are really losing those contemptuous and protesting significations with which *384the terms were first used, and are rapidly passing into accepted theories of municipal sovereignty. Like an infection which through lack of preventive measures may develop into a type of permanent constitutional disease, the virus of this heresy has so inoculated the body politic as to endanger the very life of the organic political system. Even in this State, only four years ago, a majority of the judges of this court gravely assumed the right to compose a legislative dispute as to who were qualified to sit as members of one of the houses ; and this, not upon any theory of constitutional interpretation, but by the might of forces drawn out of that vast and cavernous reservoir of authority called “judicial power.” Later, a probate judge of one of the counties of the State swelled out the inconsequence of his office to a point of contact with the supreme executive head of the State, and actually had the temerity to issue an order restraining the Governor, as Commander in Chief, from mustering a militia company out of the service ; and this court, instead of resting its denial of his right to do so upon the clear ground of distinction between the co-ordinate branches of government and their independence one of another, as it should have done, degraded the question into one of mere statutory construction and official practice. Instances of which the above are characteristic are constantly occurring in both State and Federal courts; and, in my judgment, an imperative• duty rests upon the judiciary to disavow in emphatic terms the extravagant measure of authority so frequently ascribed to it.
It is now too late, for any effective purpose, to deny the right of the courts to sit in judgment upon acts of the Legislature. Accumulated precedent has established such right beyond the questioning of one judge or even of many judges. If, however, it *385were an open inquiry, I should have no hesitation in denying the existence of the jurisdiction assumed. No close student of the structure, history and philosophy of the Government but will agree that the exercise of such power was not within the design of the framers of either State or Federal constitutions. The question whether such power should be conferred by express provision was debated in the Constitutional Convention of 1787. Propositions to confer it were repeatedly brought forward and as often put aside without decision. Finally, the one introduced by Mr. Madison was put to a vote, and received the approval of Delaware, Maryland and Virginia, only ; Mr. Dickinson, during the course of the debate, epitomizing the objection to the scheme in the pithy observation that “the justiciary of Aragon became by degrees the lawgiver.” It never thereafter, during the sessions of the Convention, became a subject of discussion. Bancroft’s History of the Constitution, vol. 2, ch. 10.
In the early days of the Republic, an assumption by the courts of the right to invalidate acts of the Legislature was bitterly resented. The judges of Rhode Island and of Ohio were impeached for assuming such power, and those of Virginia resigned under a storm of censure on account of like conduct. Not until the decision of the Supreme Court of the United States in Marbury v. Madison (1 Cranch, 51) did the controversy over the disputed question begin to abate ; but Chief Justice Marshall, who in that case affirmed the existence of the power, had some years previously, as counsel in the case of Ware v. Hylton (3 Dallas, 211), declared :
“ The legislative authority of any country can only be restrained by its own municipal constitution ; this is a principle that springs from the very nature of society ; and the judicial authority can have no right to question *386the validity of a law, unless such a jurisdiction is expressly given by the Constitution.”
That such jurisdiction is expressly given by the Federal Constitution, or by the constitutions of the states generally, will hardly be asserted. But, “ as if increase of appetite had grown by what it fed on,” one assumption of power by the courts has but given courage and capacity for another, until from a hesitating, apologetic refusal to effectuate legislative acts clearly violative of'constitutional right, we have grown to arrogate the prerogative of controlling executive acts, settling questions of legislative membership, condemning forms of legislative procedure, enjoining the enforcement of legislative provisions, marking out the scope and policy of legislative inquiries, and, generally, of directing the plan and supervising the machinery of political government. So far as I am concerned, I shall refuse to join in any assumption of constitutional jurisdiction beyond those boundaries which are already defined, defended by impregnable walls of precedent, and yielded over as undisputed ground.
The first and principal act of municipal control is the making of laws. Leaving out of view, for the moment, the people in their primary capacity as the fountain of authority, and looking only at the source from which it directly and proximately proceeds, it is inevitably perceived that power resides in the legislative body alone ; and, furthermore, that in a natural sense it is the only tribunal to which primary power has been or can be confided. As a depositary of delegated authority, the Legislature is the only logical and necessary provision,of nature in its bearing upon the government of men. All other powers are of secondary delegation from it. Governors and judges are but creatures of legislative fashioning and executioners *387of legislative will. In a social economy determined upon principles of natural law there is no provision for executive or judicial office. It is only because municipal law cannot be made self-executing — only because the subjects of municipal law do not always yield that ready obedience necessary to an orderly social state — that the legislative will must needs create an agency for its vindication; and this is all it does create, and these are all the powers that do exist — legislative and executive. Among the divisions of government, analytically considered, there is no such thing as judicial power. What we call by that name is merely a function of executive power.
"It has been customary to consider government under three distinct general heads; the legislative, the executive and the judicial. But, if we permit our judgment to act unencumbered by the habit of multiplied terms, we can perceive no more than two divisions of power of which civil government is composed, namely, that of legislating or enacting laws, and that of executing or administering them. Everthing, therefore, appertaining to civil government classes itself under one or other of these two divisions. So far as regards the execution of laws, that which is called the judicial power is strictly and properly the executive power of every country. It is that power to which every individual has an appeal, and which causes the laws to be executed.” Paine's Rights of Man, part II, ch. 4.
Courts are but instrumentalities of executive power. Except as arbitrarily created, they constitute no separate department of the political state ; and the work of defining the law, in the process and to the end of its execution, is as much the exercise of executive power as the delivery of the blow, with the fashioned and completed instrument, by the executive arm and in vindication of the executive right. In the domain of municipal law, as in everything else, we may sub*388divide and classify, and invent names for things ; we may enlarge or restrict powers ; but we can no more change the essential attributes of the parts of government than we can make over or give new direction to the elements of physical nature.
Let it be understood that the binding force of the divisions of power made by the Constitution is recognized. Attention is called to the essential nature of the power, as it existed before and lies back of the artificial classification made, only for the purpose of aiding to a construction of its terms.
I do not believe it was the intention of the masters of political science who framed and set in motion the machinery of this Government to disregard the fundamental character of legislative and executive power, and of judicial power, so called, and invert the order of nature by elevating the agent above the principal, the creature above the creator, and magnify a mere function of one of the parts of the system into the life and dominance of the system itself.
:
"We are not left, however, to the necessity of reasoning upon questions of fundamental principle to determine the case in hand. What is said above is only to indicate the base out of which grows the deep-seated aversion I have to attempts by the courts at the nullification of the popular will as expressed by the representative assembly. It is no justification of such attempts that much of legislative action is awkward, stupid, extravagant, useless, or positively corrupt and vicious. We are invested with no power of correction of the education, manners, or morals of the legislative branch. The people, in their sovereign capacity, have conferred upon that branch legislative power; and whatever that is it may freely exercise. What is legislative power? Primarily and principally, it is the power to declare rules of action for the govern*389ment of the constituency, and, incidentally, to acquire information necessary to the discharge of its duties, and to adopt and enforce rules of procedure in the conduct of its business. How and when may this power be exercised? Marshall, in Ware v. Hylton, supra, said : ‘ ‘ The legislative authority of any country can only be restrained by its own municipal constitution. This is a principle that springs from the very nature of society.” Multiplied decisions of courts and sayings of jurists might be quoted to the same import. All of them affirm that legislative power is supreme except as limited by the organic law. How may it be thus limited by such law ? There is not a claim in American jurisprudence that it can be otherwise limited than by express prohibition, grants to other co-ordinate branches, reservations to the people themselves, or necessary implications flowing from such prohibition, grants and reservations. Has the authority to do the acts of which the petitioner complains been expressly prohibited by the Constitution? Such is not claimed to be the case. Has it been granted to another department? Neither is such claimed to- be the case. Has it been reserved to the people themselves? Nor is such claimed to be the case. What then is the prohibition, grant, or reservation from which the implication of lack of power is derived?
In the opinion of the majority of the court, there is an emphasis of assertion that the power to imprison is, judicial in its nature ; that it is not to be lightly implied, but must exist in concrete and defined expression. No attempt is made, however, to point out the specific constitutional provision which, through its implications, prevents the general grant of legislative power from authorizing imprisonment in this or any other like class of cases. It may well be conceded that the statutory enactment under which a power to *390imprison is derived should be expressed in positive and unambiguous terms. We are concerned, however, with no question of statutory construction, but with one of existence of constitutional power. From the general grant of legislative power proceeds the right to enact statutes for the imprisonment of all classes of offenders ; the very authority which courts have to imprison for contempt proceeds from it, in most cases, and can be traced to no other source. What, I ask again, is that constitutional provision which, through its necessary implications, restricts this legislative power from authorizing imprisonment in one case while conferring it in another?
The gravamen of Mr. Justice Allen’s decision is, that the witness cannot be punished as for a contempt of legislative authority, because the Legislature-is not in session and therefore does not exist as an object of contempt; and that the statute of 1891, which assumes to vest legislative committees sitting beyond the legislative session with power to punish for contempt, is ineffectual, as being an attempted delegation of legislative power. This view is predicated on the assumption that, upon the close of a legislative session, the power to perform all acts legislative in character ceases ; that no power which the Legislature, sitting as a joint body, or which either house sitting separately, is qualified to exercise, can thereafter be exercised in its or their behalf ; that is, to quote that language of the opinion which to me is quite indefinite, “ no power of final action and decision ” can be so performed. I understand the right of a legislative body to order an investigation, through ah appropriate committee, into matters legislative in character, at a time beyond the legislative session, to be conceded ; but understand the power of the Legislature to put any effective means in the hands of such committee to *391attain the desired end, to be denied; that is, a legislature may investigate, at such time and by such committee, if the subjects of investigation shall be pleased to allow the inquisition. In other words, the tribunal may be duly ordered a,nd organized ; it may sit, if riotous disturbers will tolerate its sessions; it may subpoena witnesses, if its officers choose to serve its process ; and it may hear testimony, if such witnesses choose to attend; but it can command obedience from no one in its efforts to discharge its trust, and is entitled to no respect in its character as an official body. The illustrations thus given of the claimed impotence of such committee are not borrowed from the field of extremes. They state the exact view of the majority of the court.
This novel doctrine, we are told, is extracted out of the principle that legislative power cannot be delegated ; that, while either house may punish for contempt, it cannot authorize its committees, intrusted with the performance of its business, to do so. The inability of a legislative body to abdicate the duty imposed upon it of making laws — that is, general rules of action for the government of the constituency — and to impose such duty upon another body or tribunal or to relegate it back to the people, is conceded, so far as the refusal of judicial authority to sanction such action is concerned; and it is not necessary here to discuss the fundamental soundness of such doctrine. I know, however, of no authorities which have gone farther, or stated the doctrine in broader terms, than to simply say that the legislature cannot delegate its power to make laws. “The legislature neither must nor can transfer the power of making laxos to any body else, nor place it anywhere but where the people have. ’ ’ Locke on Civil Government, § 142. “ One of the settled maxims in constitutional law is, that the power *392conferred upon the legislature to make laws cannot be delegated by that department to any other body or authority.” Cooley on Constitutional Limitations, (6th ed.), 137. “ It is a general principle of constitutional law that the power conferred upon the legislature by the constitution to make laivs cannot be delegated by that body to any other person or authority.” Black’s Constitutional Law, § 105, page 279.
The doctrine that legislative power cannot be delegated has never been invoked to nullify acts in abdication of legislative sovereignty, save in the case of attempts to transfer to another the right to enact laws. To the majority of this court, however, belongs the bold distinction of applying it to the defeat of the legislative will in its endeavor to procure information concerning matters vital to the integrity of the legislative branch and to the interests and honor of the State.
It is not necessary for me to assert that the incidental legislative authority to punish for contempt may be delegated to another tribunal and be exercised by it as legislative power. It is sufficient for my purpose to point out the fact that the rule invoked in this case is the rule that the power to make laws cannot be delegated, and that heretofore no court has applied it farther than as thus stated.
But I assert that the power conferred by the concurrent resolution in question, in connection with the statute of 1891, is judicial in its nature, and may be rightfully exercised because of such fact. The recent decisions, In re Huron (ante, p. 152), and In re Sims (54 Kan. 1), are not in point against such view. In the Huron case, it was held that a notary public could not receive a grant of power to punish for contempt; but such decision was rested upon the ground that a notary’s office was not judicial in its nature, and that a notary public was not a “court,” in the sense in *393which that term is used in the provision of the Constitution which allows the creation of “courts inferior to the supreme court ” ; that, except when a tribunal is created which rises to the dignity and is invested with the character of a court, the high judicial prerogative of imprisoning for contempt cannot be exercised ; that the judicial power to punish for contempt cannot be vested as a mere incident to duties purely executive or ministerial. The same view influenced the decision in In re Sims, supra, with the added consideration that the power thei’e sought to be conferred was blended with the incompatible functions of an executive office. The case before us now is entirely different. Here, a court is created in the fullest sense of the term. Thex'e is not aix element lacking in it so far as organization and subject-matter of jurisdiction are concerned. A tribunal is designated to be composed of five persons ; authority is given to appoint an officer to serve process, a stenographer to note and transcribe testimony, and a clerk to make and preseiwe a record of proceedings. ' A subject-matter of inquiry is likewise stated and defined. That subject-matter is of vital public coxicern. The very organization and object of this tribunal implies a power to proceed in its labors according to formal and deliberative rules; to hear evidence, to determine the competency of witnesses, the admissibility of testimony, together with its weight and credibility, and to report its findings and judgment. True, there is no special direction to the committee to make a report, but that is necessarily implied from the purpose of its appointment and its power to sit. The power to “investigate ” carries with it the power to publish the result of the investigation. Nor is the failure to designate some one to whom the report is to be made, fatal to the power to proceed under the resolution and law. A claim of *394such character was briefly argued on the hearing, and is faintly shadowed forth in the opinion of the majority of the court; but I do not understand it to be made, even in part, a determining feature of the case. However, without troubling myself to find a specific depositary for such report, I apprehend one can be found among the many legal custodians of public documents and records. But if it were otherwise, I deny the right of this court to invalidate the resolution in question because no officer or tribunal is designated as the depositary of the committee’s report.
That the Legislature ought to have manifested a specific and sensible design by, in terms, directing the making and filing of a report, may be conceded; but to rest a claim of constitutional invalidity of its action upon its failure to give such direction, would be a most unwarranted extension of judicial prerogative. I assert it to be entirely competent for the Legislature to direct an investigation into a matter of public concern, solely for public information, and with no other object in view than the dissemination of such information through the public prints. Without elaborating farther, I only care to say that the precise question here involved, as I view it, was determined by the Supreme Court of New York in the case of the People v. Learned, 5 Hun, 626. The syllabus to that case reads as follows :
“ In March, 1875, a commission was created by concurrent resolution of Senate and Assembly, to investigate the affairs of the canals of this State. Upon the hearing of an application for the discharge of a person committed by the commission for contempt in refusing to produce before it certain books and papers, it was insisted that such a commission could only be created by bill enacted by both branches of the Legislature and signed by the Governor. Held, that there was no clause in the Constitution expressly prohibiting the creation of a commission by concurrent reso*395lution; and that, when not expressly prohibited, the legislative power was unrestricted and unlimited.
“The act (chapter 91, Laws of 1875) provided, that in case of the refusal of a witness to obey the subpoena, he should be brought before the commission by attachment, and that ‘ the like proceeding shall hereupon be had as if such commission was a court of record and such witness had been duly subpoenaed to attend before it.’ Held, first, that the act was not in conflict with the constitutional provision declaring that no person shall be deprived of life, liberty, or property without due process of law ; second, that the act was not in conflict with section 17 of article 3 of amended Constitution, providing that no act shall be passed which shall enact that any existing law shall be deemed a part of, or applicable to, the said act, except by inserting it therein ; third, that the said commission was empowered to issue subpoenas to enforce the attendance of witnesses and to compel the production of books and papers, and to adjudge any person willfully refusing to produce such books and papers guilty of contempt and commit him therefor.”
The statements of law thus made are satisfactory to me, and I think should control the decision in this case.
But it is said that the case cited differs in a material respect from the one under consideration. That difference, we are told, consists in the fact that, while in both cases the committee was appointed under legislative resolution, and not by statute, yet, in New York, the power to commit for contempt was conferred by special act, passed at the same session, and applying to such committee alone ; while with us, the power is conferred by a general law, passed some years ago, and applying to all committees then or thereafter to be appointed. In other words, the exercise of the power is made to depend upon whether the act in question is special or general. The Legislature may empower one committee, but not more than-one. *396It may empower such committee as may be appointed at the same session, but none to be thereafter appointed. I do not unfairly state the reasoning of the majority of the court in its effort to distinguish the two cases. I have but reduced it to its final analysis.
If the essential soundness of the decision in the People v. Learned be not denied, and I do not understand that it is, it applies to this case. There is absolutely no difference between it and the present case, either in point of fact or principle.
But it is urged, against the view taken of the judicial nature of the powers.conferred upon the committee, that it cannot be regarded as a court, because under the .constitution “courts” can only be “provided by law” ; that is, by bill, with title, enacting clause, formal enactment and executive approval; whereas this committee was authorized by resolution only. The attempt to draw this distinction is a shifting of the real ground of contention. The question is not how the members of the committee may be designated, nor how the subject-matter of their inquiry may be pointed out to them, but in what manner the judicial power to issue compulsory process and to compel the giving of testimony may be conferred. That the Legislature is powerless to confer upon one of its committees, by formal statutory enactment the judicial authority to summon witnesses and pun ish for contempt, simply because it had not by another formal statutory enactment authorized the appointment of such committee, is refining upon the constitutional powers of that body to a high degree indeed.
But this committee, or court, was “provided by law” ; that is, its powers were provided by law, and that is what the Constitution means. That the appointment of committees such as the one in question, and the designation of a subject-matter of inquiry, by *397concurrent resolution, is an appropriate and constitutional exercise of power, is not denied ; in fact, is conceded, as I understand. So far so good. The “court,” then, was “provided by law,” as to composition and subject-matter of jurisdiction. Nothing, therefore, remained to be done but to confer upon it the high judicial prerogative of compelling obedience to its orders. That was done in the very way required by the majority.of this court. It was done by “law,” using the term in its narrow and most technical sense. It was done by the statute of 1891 — an enactment possessing all the requisites of constitutional formality. But, in a broader sense than this, the “court” in question was “provided by law.” The Legislature, by the act of 1891, declared that such legislative investigating committees as might thereafter be appointed should possess the judicial power to issue compulsory process and punish for contempt. It declared that when such committees were appointed they should be courts. It validated their existence in advance of their creation. It in fact authorized their appointment, and made ready to their hands the machinery of judicial power when they should be called into being. It therefore provided them by law. There is, in my judgment, no merit in the petitioner’s contention, and he ought to be remanded into custody and be dealt with for his contempt of the committee’s order.